Order entered July 29, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00283-CV

                      ESTATE OF LOLA CHENOWITH, DECEASED

                           On Appeal from the Probate Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. Pr-12-00202-2

                                            ORDER
       The Court has before it appellant’s July 25, 2013 agreed motion to supplement the clerk’s

record and extend time to file appellant’s brief. The Court GRANTS the motion and ORDERS

appellant to arrange to have the supplemental clerk’s record filed within thirty days of the date of

this order. The Court further ORDERS appellant to file her brief within seven days of the date

the supplemental clerk’s record is filed.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE